Case 2:20-cv-00966-NR Document 415-17 Filed 08/28/20 Page 1 of 25




                 EXHIBIT A-17
                                                                               Case 2:20-cv-00966-NR Document 415-17 Filed 08/28/20 Page 2 of 25




               Please provide the number of absentee or
               mail-in applications received from voters
               who were not registered at the time they                                                                                                                                                                                                                                     Please provide the number of electlon
               applied for a ballot, but for whom voter                                                                                                                                                                                                                                     officers (pollworkers) appointed under the
               registration applications were received                                                                                                                                                                                                                                      relevant emergency provision inciutled in
               after the application for an absentee or                                                                                                  Please provide the number of absentee                                                  Please provide the number of mail-in        Act 12 of 2020 and codified at Section
               mail-in application was received by the                                                       Please provide the number of absentee       ballots subject to challenge which were not Please provide the number of mail-in       ballots subject to challenge which were not 1801-B of the Election Code, 25 P.S. §
Count          count .                                                                                       ballots cha~Ien ed.                         canvassed.                                  ballots challen ed.                        canvassed.                                  3581.




                                                                                                                                                                                                                                                                                             Total number of poliworkers appointed for
Res onse       Absentee:                                      Mail-In:                                       O en-Ended Res onse                         0 en-Ended Res onse                          0 en-Ended Res once                       O en-Ended Res Dose                          the rima




York                                                          127 combined                                                                           0                                            0                                         0                                            0                                         117




               Our voter registration system does not track   Our voter registration system does not track
Philadelphia   this data. This fi ure is unknown,             this data. This fl ure is unknown.                                                     0                                            0                                         0                                            0                                           0



lawrence       Information not available                      Information not available                                                              0                                            0                                         0                                            0                                         200



                                                                                                                                                                                                                                                                                                                                     EXHIBIT
                                                                                                                                                                                                                                                                                                                                Marks 08/19/20 EX37



                                                                                                                                                          Page 1of 24
                                                                              Case 2:20-cv-00966-NR Document 415-17 Filed 08/28/20 Page 3 of 25




                  Please provide the number of absentee or
                  mail-in applications received from voters
                  who were not registered at the tlme they                                                                                                                                                                                                                              Please provide the number of election
                  applied for a ballot, but for whom voter                                                                                                                                                                                                                              officers (pollworkers) appointed under We
                  regisUation applications were received                                                                                                                                                                                                                                relevant emergency provision included in
                  after the applicatlon for an absentee or                                                                                           Please provide the number of absentee                                                  Please provide the number of mail-in        Act 12 of 2020 and coded at Section
                  mail-in application was received by the                                                Please provide the number of absentee       ballots subject to challenge which were not Please provide the number of mail-in       ballots subject to challenge which were not 1801-B of the Election Code, 25 P.S. §
 Coun             coun                                                                                   ballots challen ed.                         canvassed.                                  ballots challen ed.                        canvassed.                                  3581.




                                                                                                                                                                                                                                                                                         Total number of pollworkers appointed for
Res onse         Absentee:                                    Mail-In:                                   O en-Ended Res onse                         O en-Ended Res onse                          O en-Ended Res onse                       O en-Ended Res onse                          the rima




York                                                          127 combined                                                                       0                                            0                                         0                                            0                                         144

Westmoreland     53 declined -not tracked for rea I 'n        230 declined-nottrocked for rea I n                                                0                                            0                                         0                                            0                                        1380
Alle hen                                                                                                                                         0                                            0                                         0                                            0                                        1242


Chester          Not Available                                NM Available                                                                       0                                            0                                         0                                            0                                        1337
Sus uehanna                                              0                                          0                                            0                                            0                                         0                                            0                                          32



Delaware                                                 SO 0 did not track                                                                      0                                            0                                         0                                            0                                           0

Eik                                                       0                                         0                                            0                                            0                                         0                                            0                                          14
Forert                                                    0                                         0                                            0                                            0                                         0                                            0                                           2




Schu kill                                                 0                                          0                                           0                                            0                                         0                                            0                                          27
Northumberland                                           ZS                                         22                                           0                                            0                                         0                                            0                                          17


HuMin don                                                                                                                                        0                                            0                                         0                                            0                                         139



Berks            Not Tracked                                  Not Tracked                                                                        0                                            0                                         0                                            0                                         865


Indiana                                                  0                                          5                                            0                                           0                                          0                                           0                                           24
Fulton                                                   1                                          1                                            0                                           0                                          0                                           0                                            0
Per                                                      0                                          0                                            0                                           0                                          0                                           0                                            4




Bucks            0 Not Tracked                                0 Not Tracked                                                                      0                                            0                                         0                                            0                                         527

Bedford          Unknown                                      Unknown                                                                            0                                            0                                         0                                            0                                          17




                                                                                                                                                      Page 2 of 24
                                                                               Case 2:20-cv-00966-NR Document 415-17 Filed 08/28/20 Page 4 of 25




           Please provide the number of absentee or
           mail-in applications received from voters
           who were not registered at the time they                                                                                                                                                                                                                                            Please provide the number of election
           applied for a ballot, but for whom voter                                                                                                                                                                                                                                            officers (pollworkers) appointed under the
           regisVation applications were received                                                                                                                                                                                                                                              relevant emergency provision included in
           after the application for an absentee or                                                                                                         Please provide the number of absentee                                                  Please provide the number of mail-in        Act 12 of 2020 and cod'rfied at Section
           mail-in application was received by the                                                              Please provide the number of absentee       ballots subject to challenge which were not Please provide the number of mail-in       ballots subject to challenge which were not 1801-B of the Election Code, 25 P.S. §
Coun       count .                                                                                              ballots challen ed.                         canvassed.                                  ballots challen ed.                        canvassed.                                  3581.




                                                                                                                                                                                                                                                                                              Total number of pollworkers appointed for
Res onse   Absentee:                                           Mail-In:                                         O en-Ended Res onse                         O en-Ended Res onse                          O en-Ended Res onse                       O en-Ended Res onse                        the rima
Montour    did not track                                       did not track                                                                            0                                            0                                         0                                            0                                          1
Luzerne    Unknown                                             Unknown                                                                                  0                                            0                                         0                                            0                                         59
Mont ome   Not known                                           Not known                                                                                0                                            0                                         0                                            0                                        932

Cameron                                                    0                                                3                                           0                                            0                                         0                                            0                                          20


Cambria    0 -did not track, check SUREs   em                  0 -did not track check SURE   em                                                         0                                            0                                         0                                            0                                          20




           23 registered after they applied far an        71registered aker they applied for aMall-In
           Absentee Ballot. Of these, 14 were before the Ballot. Of these, 44 were before the May 18th
Dau hin    Ma 18th deadline to re Inter and 9 were after. deadline to re islet and 23 were after.                                                       0                                            0                                         0                                            0                                         297

           Columbia County is deferring to ffie                Columbia County Iz deferring to the
Columbia   information in the SURE s stem for this item.       information in the SURE s em forthis item.                                               0                                            0                                         0                                            0                                          11




Sullivan                                                   0                                                0                                           0                                            0                                         0                                            0                                         - 2
Mifflin                                                                                                                                                 0                                            0                                         0                                            0                                          16


           We were not required to [rack information,
Adams      therefore I have no numbers to re ort                                                                                                        0                                            0                                         0                                            0                                          45


Erie       no record                                           no record                                                                                0                                           0                                          0                                          107                                         201

Centre                                                  55                                                  0                                           0                                           0                                          0                                            0                                           0




                                                                                                                                                             Page 3 of 24
                                                                                Case 2:20-cv-00966-NR Document 415-17 Filed 08/28/20 Page 5 of 25




            Please provide the number of absentee or
            mail-in applications received from voters
            who were not registered at the time they                                                                                                                                                                                                                                               Please provide the number of election
            applied for a ballot, but for whom voter                                                                                                                                                                                                                                               o~cers (pollworkers) appointed under the
            registration applications were received                                                                                                                                                                                                                                                relevant emergency provision included in
            after the application for an absentee or                                                                                                            Please provide the number of absentee                                                  Please provide the number of mail-in        Act 12 of 2020 and codified at Section
            mail-in application was received by the                                                                 Please provide the number of absentee       ballots subject to challenge which were not Please provide the number of mail-in       ballots subject to challenge which were not 18D1-B of the Election Code, 25 P.S. §
Count :     count .                                                                                                 ballots challen ed.                         canvassetl.                                 ballots challen ed.                        canvassed.                                  3581.




                                                                                                                                                                                                                                                                                                   Total number of pollworkers appointed for
Res once    Absentee:                                           Mail-In:                                            O en-Ended Res onse                         O en-Ended Res onse                          0 en-Ended Res onse                       0 en-Ended Res o~se                         the rima




Lebanon                                                                                                                                                     0                                            0                                         0                                           0                                         125




Mercer                                                      0                                                   0                                           0                                            0                                         0                                           0                                          79




Sn der                                                      0                                                   0                                           0                                            0                                         0                                           0                                           1

Washin on                                                                                                                                                   0                                            0                                         0                                           0                                         104

Somerset                                                    0                                                   0                                           0                                            0                                         0                                           0                                          51
            29 rejected as not registered. Do not know if       82 rejec[ed as not registered. do not know if
Lancaster   they re istered                                     the re irtered                                                                              0                                            0                                         0                                           0                                        1120
Lehi h                                                      0                                                   0                                           0                                            0                                         0                                           0                                         275




Greene      N/A We did not kee track of this                    N/A We did not kee track of this                                                            0                                            0                                         0                                           0                                          47




                                                                                                                                                                 Page 4 of 24
                                                                              Case 2:20-cv-00966-NR Document 415-17 Filed 08/28/20 Page 6 of 25




              Please provide the number of absentee or
              mail-in applications received from voters
              who were not registered at the time they                                                                                                                                                                                                                                   please provide the number of election
              applied for a ballot, but for whom voter                                                                                                                                                                                                                                   o~cers (pollworkers) appointed under the
              registratlon applicatlons were received                                                                                                                                                                                                                                    relevant emergency provision included in
              after the application for an absentee or                                                                                                Please provide the number of absentee                                                  Please provide the number of mail-in        Act 12 of 2020 and codified at Section
              mail-in application was received by the                                                     Please provide the number of absentee       ballots subject to challenge which were not Please provide the number of mail-in       ballots subject to challenge which were not 1801-B of the Election Code, 25 P.S. §
Coun          coun                                                                                        ballots challen ed.                         canvassed.                                  ballots challen ed.                        canvassed.                                  3581.




                                                                                                                                                                                                                                                                                         Total number of pollworkers appointed for
Res onse      Absentee:                                      Mail-In:                                     O en-Ended Res onse                         O en-Ended Res onse                          0 en-Ended Res onse                       O en-Entled Res onse                        the rima

               did not keep track of the number, the         Idid not keep track of the number, the
              appltrantz were notified and if they regisMred appltwMs were noted and rf they registered
Monroe        the a   lications were rocessed                the a   licationz were rocessed                                                      0                                            0                                         0                                           0                                           0




Butler        not available                                  not available                                                                        0                                            0                                         0                                           0                                          52
Clinton                                                  0                                            0                                           0                                            0                                         0                                           0                                          14

Venan o                                                  0                                            0                                           0                                            0                                         0                                           0                                          72
Pike          don't track                                    don'[track                                                                           0                                            0                                         0                                           0                                           0




Cumberland    No known                                       Not known                                                                            0                                            0                                         0                                           0                                           4




McKean        information not available                      Information not ava(lable                                                            0                                            0                                         0                                           0                                         196
Fa ette                                                13                                            30                                           0                                            0                                         0                                           0                                          67




Lackawanna                                                                                                                                        0                                           0                                          0                                           0                                          55
Wa ne         unknown                                        unknown                                                                              0                                           0                                          0                                           0                                          31
Beaver                                                                                                                                            0                                           0                                          D                                           0                                           0
Northam ton   No wa to track this                            No wa to track this                                                                  0                                           0                                          0                                           0                                         752




Franklin      Unknown                                        Unknown                                                                              0                                            0                                         0                                           0                                          38
Clea~eld      Unknown                                        Unknown                                                                              0                                            0                                         0                                           0                                          10
Crawford      Unknown                                        Unknown                                                                              0                                            0                                         0                                           0                                          38



Jefferson                                               0 There is no wa to determine that number                                                 0                                            0                                         0                                           0                                           5




                                                                                                                                                       Page 5 of 24
                                                                             Case 2:20-cv-00966-NR Document 415-17 Filed 08/28/20 Page 7 of 25




               Please provide the number of absentee or
               mail-in applications received from voters
               who were not registered at the time they                                                                                                                                                                                                                              Please provide We number of election
               applied for a ballot, but for whom voter                                                                                                                                                                                                                              officers (pollworkers) appointed under the
               regisVation applications were received                                                                                                                                                                                                                                relevant emergency provision included in
               after the applicatlon for an absentee or                                                                                           Please provide the number of absentee                                                  Please provide the number of mail-in        Act 12 of 2020 and codified at Section
               mail-in application was received by the                                                Please provide the number of absentee       ballots subject to challenge which were not Please provide the number of mail-in       ballots subject to challenge which were not 1801-B of the Election Code, 25 P.S. §
Count :        coun                                                                                   ballots challen ed.                         canvassed.                                  ballots challen ed.                        canvassed.                                  3581.




                                                                                                                                                                                                                                                                                       Total number of pollworkers appointed for
Res once       Absentee:                                   Mail-In:                                   O en-Ended Res onse                         O en-Ended Res onse                          O en-Ended Res onse                       O en•Ended Res onse                           the rima




Warren                                               755                                       3063                                           0                                            0                                         0                                            0                                           17




   omin        Not Tracked                                 Not Tracked                                                                        0                                            0                                         0                                             0                                           0




clarion                                                                                                                                       0                                            0                                         0                                            0                                           14
Grbon          I do not have this info available           I do not have this info available                                                  0                                            0                                         0                                            0                                          191
Forest         NotTrocked                                  Not Tracked                                                                        0                                            0                                         0                                            0                                            2

Union                                                  0                                         0                                            0                                            0                                         0                                             0                                           0


Potter                                                                                                                                        0                                            0                                         0                                             0                                          10
Arms[ron                                               0                                         4                                            0                                            0                                         0                                             0                                          73




Tio a                                                  0                                         0                                            0                                            0                                         0                                            0                                           13
Bradford   ~                                          24                                       115                                            0                                            0                                         0                                            0                                           51
Juniata                                                0                                         0                                            0                                            0                                         0                                            0                                            0
Blair                                                  0                                         0                                            0                                            0                                         0                                            0                                          263




L comfn                                               SD                                        50                                                                                                                                                                                                                            4z




                                                                                                                                                    Page 6 of 24
                                                                        Case 2:20-cv-00966-NR Document 415-17 Filed 08/28/20 Page 8 of 25




                                                                                                                                                                                                                                            Please provide the number of polling
                                                                                                                                                                                                                                            places located in a place where malt or
                                                          Please provide the number of polling                                                                                                                                              brewed bevereges are served, as allowed   Please provide tha number of polling
                                                          places consolidated untler the relevant                                                                                                                                           under the relevant emergency provision    places located in school buildings on June
                                                          emergency provlslon Included in Act 12 of                                             If your county required approval from DOS                                                   Included in Act 12 of 2020 and coded at   2nd, and If available, the number of polling
                                                          2020 and codified ai Sectlon 1802-B of                                                to consolidate polling places, please                                                       Section 1803-6 of the Electlon Code, 25   places you usualty locate in school
 Coun                                                     the Election Code 25 P.S. 3582.                                                         rovide that number.                                                                       P.S. 3583.                                bulldin s.



               Total number of pollworkers who served in
               an election disVict other than where they How many polling places you usually          How many polling places you had on June
Res onse       were re istered:                          have:                                        2nd:                                    Did ou re uire a    royal to consolidate?       How man Iocallons were consolidated?          0 en-Ended Res onse                       School bulldin son June 2nd:




York                                                 38                                         161                                       143                                             0                                            18                                         0                                            10




                                                                                                                                                                                              Our county conmlidated from 831polling
Philadel hia                                          0                                         831                                      16&Yes                                                laces to 188 ollin laces.                                                         10                                            99



Lawrence                                              3                                          75                                        67 No res Dose                                                                              0                                          0                                             3




                                                                                                                                                  Page 7 of 24
                                                                           Case 2:20-cv-00966-NR Document 415-17 Filed 08/28/20 Page 9 of 25




                                                                                                                                                                                                                                            Please provide the number of polling
                                                                                                                                                                                                                                            places located in a place where malt or
                                                             Please provide the number of poiling                                                                                                                                           brewed beverages are served, as allowed      Please provide the number of polling
                                                             places consolidated under the relevant                                                                                                                                         under the relevant emergency provision       places located in school buildings on June
                                                             emergency provision included In Act 12 of                                             If your county required approval from DOS                                                included in Ad 12 of 2020 and cod'rfied at   2nd, and if available, the number of polling
                                                             2020 and codiFled at Sectlon 1802-B of                                                to consolidate polling places, please                                                    Section 1803B of the Election Code. 25       places you usually locate in school
Coun                                                         the Election Cotle 25 P.S. 3582.                                                        rovide that number.                                                                    P.S. 3583.                                   buildin s.



                 Total number of pollworkers who served in
                 an election district other than where they How many polling places you usually          How many polling places you had on June
Res onse         were re istered:                           have:                                        2nd:                                    Did ou re uire a    royal to consolidate?       How man locations were consolidated?       O en-Ended Res onse                          School buildin son June 2nd:




York                                                    20                                         161                                       143 No                                                                                                                                  0                                            10

Westmoreland                                          350                                          307                                       307 N/A                                             None                                                                               74                                            29
Able hen                                              592                                         1373                                       417 es                                                                                1323                                              1                                            30


Chester                                                139                                         211                                       176 No                                                                                                                                  0                                            93
Sus uehanna                                              5                                           0                                         0                                             0                                          0                                            0                                             0



Delaware                                                 0                                         328                                       177 No                                                                                     0                                            0                                            73

Elk                                                     6                                           27                                        27                                             0                                          0                                            0                                             0
Forest                                                  2                                            9                                         2 no                                                                                     7                                            0                                             0




Schu Ik(II                                             23                                          125                                       125                                             0                                          0                                            0                                             1
Northumberland                                          7                                           7q                                        67                                             0                                          7                                           10                                             6


Huntin don                                             40                                           58                                        24 No                                                                                                                                  0                                            19



Berks                                  ~                0                                          202                                      202 No                                               None                                                                                0                                            28


Indiana                                                 7                                          69                                        68 es                                                                                      2                                            0                                             1
Fulton                                                  1                                          ]3                                        y3                                              0                                          0                                            0                                             0
Per                                                     1                                           0                                        31                                              0                                          0                                            0                                             0




Bucks                                                 372                                          203                                      198 No                                                                                      0                                            0                                            65

BeMord                                                 17                                           36                                       35 Blank                                                                                   2                                            2                                             0




                                                                                                                                                    Page 8 of 24
                                                                      Case 2:20-cv-00966-NR Document 415-17 Filed 08/28/20 Page 10 of 25




                                                                                                                                                                                                                                        Please provide the number of polling
                                                                                                                                                                                                                                        places located in a place where malt or
                                                          Please provide fhe number of polling                                                                                                                                          brewed beverages are served, as allowed   Please provide the number of polling
                                                          places consolidated under the relevant                                                                                                                                        untler the relevant emergency provision   places located in school buildings on June
                                                          emergency provision included In Ad 12 of                                            If your county required approval from DOS                                                 included in Act 12 of 2020 and coded at   2nd, and 'rf available, the number of polling
                                                          2020 and codHled at Section 1802-B of                                               to consolidate polling places, please                                                     Section 1803-B of the Election Code, 25   places you usually locate in school
 Count :                                                  the Election Code 25 P.S. 3582.                                                       rovide that number.                                                                     P.S. 3583.                                buildin s.



              Total number of poliworkers who served in
              an election distract other than where they How many polling places you usually       How many polling places you had on June
Res onse      were re istered:                             have:                                   2nd:                                       Did ou re uire a   royal to consolidate?       How man locations were consolidated?       0 en-Ended Res onse                       School buildin son June 2nd:
Montour                                                  1                                      15                                       35   N/A                                            N/A                                                                              0                                              Q
Luzerne                                                  1                                     144                                       56   N/A                                            N/A                                                                              0                                             26
Mont ornery                                            335                                     352                                      140   Na                                                                                                                              0                                            140

Cameron                                               8                                         30                                      10 n/a                                                                                      0                                         0                                              g


Cambria                                             IS                                         120                                     114 No                                                                                       0                                         0                                              5




                                                                                                                                           Dauphin County did not require approval from
Dau hin                                            166                                         144                                     138 SOS to consolidate ollin laces.              N/A                                                                                   1                                             Z8


Columbia                                            71                                          41                                      40                                               0                                          0                                         0                                              0




Sullivan                                             0                                          15                                      35                                               0                                          0                                         0                                              0
Mifflin                                              6                                          26                                      IS no                                                                                                                                 0                                             10



Adams                                               16                                         50                                       50 No                                                None                                                                             0                                              1


Erie                                               130                                         149                                     149 no                                                                                       0                                         0                                             15

Centre                                               0                                         88                                       83 No                                                                                       6                                         0                                              g




                                                                                                                                                Page 9 of 24
                                                                     Case 2:20-cv-00966-NR Document 415-17 Filed 08/28/20 Page 11 of 25




                                                                                                                                                                                                                                         Please provide the number of polling
                                                                                                                                                                                                                                         places located in a place where malt or
                                                        Please provltle the number of polling                                                                                                                                            brewed beverages are served, as allowed      Please provide the number of polling
                                                        places consolidated under the relevant                                                                                                                                           under the relevant emergency provision       places located in school buildings on June
                                                        emergency provision Included In Act 12 of                                             If your county required approval from DOS                                                  included in Act 12 of 2020 and codified at   2nd, and 'rf available, the number of polling
                                                        2020 and coded at Section 1802-B of                                                   to consolidate polling places, please                                                      Section 18038 of Ne Electlon Code, 25        places you usually locate in school
Count :                                                 the Election Code 25 P.S. 3582.                                                         rovide that number.                                                                      P.S. 3563.                                   buiidin s.



            Total number of pollworkers who served in
            an election district other than where they How many polling places you usually          How many polling places you had on June
Res onse    were re istered:                           have:                                        2nd:                                    Did ou re wire a     royal to consolidate?       How man locations were consolidated?        0 en-Ended Res onse                          School buiitlin son June 2nd:




Lebanon                                            SO                                          60                                        60 no                                               n/a                                                                                  0                                               2




Mercer                                             56                                           1                                        64                                              0                                          0                                             0                                              8




Sn der                                              2                                          25                                        25 No                                                                                      0                                             Q                                              0

Washin on                                         104                                         159                                       148                                              0                                          11                                           71                                              g

Somerset                                           13                                          63                                        59                                              0                                          0                                             0                                              3

Wncasfer                                         366                                          232                                       227 NO                                                                                       1                                            0                                              8
Lehi h                                           325                                          161                                       115 no                                                                                      46                                            5                                             17




Greene                                            35                                           42                                       35 No                                                                                                                                     0                                              3




                                                                                                                                               Page 10 of 24
                                                                       Case 2:20-cv-00966-NR Document 415-17 Filed 08/28/20 Page 12 of 25




                                                                                                                                                                                                                                         Please provide the number of polling
                                                                                                                                                                                                                                         places located in a place where malt or
                                                          Please provide the number of polling                                                                                                                                           brewed beverages are served, as allowed     Please provide the number of polling
                                                          places consolidated underthe relevant                                                                                                                                          under the relevant emergency provision      places located in school buildings on June
                                                          emergency provision includeA In Act 12 of                                            If your county required approval from DOS                                                 included in Act 12 of 2020 and codifed at   2nd, and'rf available, the number of polling
                                                          2020 and codified at Section 1802-B of                                               to consolidate polling places, please                                                     Section 1803-B of the Election Code, 25     places you usually locate in school
Coun                                                      We Election Code 25 P.S. 3582.                                                         rovide that number.                                                                     P.S. 3583.                                  buildin s.



              Total number of poliworkers who served in
              an election district other than where they How many polling places you usually          How many polling places you had on June
Res onse      were re istered:                           have:                                        2nd:                                    Did ou re uire a    royal to consolidate?       How man locations were consolidated?       O en-Ended Res onse                         School buildin son June 2nd:



Monroe                                                0                                          52                                        52 Didn't answer-Zfuhrman                          DidnY answer-Zfuhrman                                                              0                                             2




Butler                                              15                                           89                                        89 No                                                                                     0                                           0                                             0
Clinton                                              6                                           34                                        34 no                                                                                     0                                           0                                             0

Venan o                                             31                                           q4                                        q4 no                                              none                                                                               0                                             0
Pike                                                 0                                           18                                        18                                                                                                                                    0                                             0




Cumberland                                         211                                          110                                       104 N/A                                             NA                                                                                 0                                             8



McKean                                              14                                           42                                       42                                              0                                          0                                           3                                             1
Fa ette                                             32                                           n                                         n                                              0                                          0                                           0                                            12



Lackawanna                                         176                                         117                                       103                                              0                                          0                                           0                                            20
Wa ne                                               17                                          35                                        34 no                                               two                                                                                0                                             0
Beaver                                               0                                         129                                       128                                              0                                                                                      0                                             q
Northam ton                                        169                                         ]54                                       154 N A                                                                                     0                                           0                                            Z9



Fanklin                                             20                                           73                                       73 No                                                                                      0                                           0                                             0
gearfield                                           10                                           70                                       70 NA                                               NA                                                                                 0                                             1
Crawford                                            13                                           66                                       60 NO                                                                                                                                  0                                             q


Jefferson                                            5                                          37                                        36 No                                                                                      1                                           0                                             p




                                                                                                                                                Page 11of 24
                                                                    Case 2:20-cv-00966-NR Document 415-17 Filed 08/28/20 Page 13 of 25




                                                                                                                                                                                                                                      Please proNde the number of polling
                                                                                                                                                                                                                                      places located In a place where malt or
                                                       Please provide the number of polling                                                                                                                                           brewed beverages are served, as allowed      Please provide the number of polling
                                                       places wnsolldated under the relevant                                                                                                                                          under the relevant emergency provision       places located in school buildings on June
                                                       emergency provision included In Act 12 of                                             H your county required approval from DOS                                                 included In Act 12 of 2020 and codified at   2nd, and if available, the number of polling
                                                       2020 and codified at Section 1802-B of                                                to consolidate poiling places, please                                                    Sectlon 18036 of Ne Election Code, 25        places you usually locate in school
 Count :                                               the Election Code 25 P.S. 3582.                                                        rovide that number.                                                                     P.S. 3583.                                   bulldin s.



           Total number of pollworkers who served in
           an election district other than where they How many polling places you usually          How many polling places you had on June
Res onse   were re istered:                           have:                                        2nd:                                    Did ou re wire a    royal to consolidate?       How man locatlons were consolidated?       O en-Ended Res onse                          School bulldin son June 2nd:




Warren                                             3                                          33                                        33                                             0                                          0                                            0                                             2



Wyomin                                             0                                          28                                        28 No                                                                                     0                                            0                                             0




Clarion                                            3                                          40                                       40 No                                                                                      0                                            0                                             2
Urbon                                             25                                          51                                       3D                                                                                                                                      0                                             0
Forert                                             2                                           9                                        2                                              2                                          2                                            0                                             0

Union                                             0                                           26                                       26                                                                                         0                                            0                                             2


Potter                                            1                                           32                                       32                                              0                                          0                                            0                                             0
Armstron                                         56                                           56                                       53                                                                                                                                      0                                             0




Tio a                                             0                                          41                                        41                                              0                                          0                                            0                                             0
Bradford                                         36                                          61                                        61                                              0                                          0                                            0                -                            0
lunfaW                                            0                                          18                                        16                                                                                                                                      0                                             0
Blatr                                            86                                          79                                        70                                              0                                          9                                            0                                             6




L coming                                          0                                          81                                        Bl                                              0                                          0                                                                                          1




                                                                                                                                              Page 12 of 24
                                                                      Case 2:20-cv-00966-NR Document 415-17 Filed 08/28/20 Page 14 of 25



                                                      county began pre-canvassing absentee
                                                      and mail-in ballots, and the date and time
                                                      when your county began canvassing
                                                      absentee and mail-in ballots. If your
                                                      county did not engage in pre-canvassing
                                                      during the primary electlon, please type
                                                      "NIA" In the pre-canvass fields.
                                                                                                                                                                                                  Please provide the number of inciden4s
                                                                                                                                                                                                  known to the county board of elections or
                                                                                                                                                                                                  regisVatlon commission relating to each of
Count :                                               The date and time our coun be an re-                                                                                                        the followin cate ones:


                                                                                                                                                                                                                                             An absentee ballot ormail-in ballot which
                                                                                                                                                                                                  An absentee ballot or mail-in ballot which was voted by an individual other than the
               School buildings on preceeding November                                                                                                                                            was sent to the wrong individual or wrong individual who applied for the absentee
Res onse       election:                               Pre-canvass Absentee Date &Time:            Pre-canvass Mail-in Date &Time:   Canvass Absentee Date &Time:   Canvass Mail-in Date &Time:   address:                                   ballot or mail-in ballot:




York                                                4 June 2 7 a.m.                                June 2 7 a.m.                     June 2, 7 a.m.                 June 2 7 a.m.                                                        235                                             0




Philadel hia                                     179 June 3rd, lam                                 June 3rd. lam                     June 5th, gam                  June 5th, gam                 Three known cases                            None known



Lawrence                                           3 8:10 AM June 2, 2020                          8:10 AM June 2, 2020              8:00 PM June 2, 2020           8:00 PM June 2 2020                                                    0 Unable to determine.




                                                                                                                                      Page 13 of 24
                                                                        Case 2:20-cv-00966-NR Document 415-17 Filed 08/28/20 Page 15 of 25



                                                        county began pre-canvassing absentee
                                                        and mail-in ballots, and the date and time
                                                        when your county began canvassing
                                                        absentee and mail-in ballots. If your
                                                        county did not engage in pre-canvassing
                                                        during the primary election, please type
                                                        "N/A" in the pre-canvass fields.
                                                                                                                                                                                                                                            Please provide the number of incidents
                                                                                                                                                                                                                                            known to the county board of elections or
                                                                                                                                                                                                                                            regisUation commission relating to each of
Coun                                                    The date and time our coun     be an re-                                                                                                                                            the followin cafe Dries:


                                                                                                                                                                                                                                                                                      An absentee ballot or mail-in ballot which
                                                                                                                                                                                                                                            An absentee ballot ormail-in ballot which was voted by an individual other than the
                 School buildings on preceeding November                                                                                                                                                                                    was sent to the wrong individual or wrong individual who applied for the absentee
Res Dose         election:                               Pre-canvass Absentee Date &Time:            Pre-canvass Mail-in Date &Time:           Canvass Absentee Date &Time:                  Canvass Mail-in Date &Time:                    address:                                  ballot or mail-in ballot:




York                                                  4 June 2 7 a.m.                                June 2 7 a.m.                            June 2 8 .m.                                   June 2 8 .m.                                                                          235                                                0

Wertmoreland                                         25 6.2.20 ~D 9:00 AM                            6.2.20 @ 9:00 AM                          6.4.20 ~ 5:00 PM                              6.4.20 @ 5:00 PM                               one                                          none
Alle hen                                            180 June 2nd 7:00AM                              June 2nd 7:00AM                          June 2nd S:OOPM                                June 2nd S:OOPM                                                                     3000                                                 0



Chester                                              73 06/02/2020 7:00 am                           06/02/2020 7:00 am                        O6 03 2020 7:00 am                            06/03/2020 7:00 am                                                                      0                                                0
Sus uehanna                                           0 6/ 20 7:00 PM                                6/2/20 7:00 PM                            6/2/20 6:00 PM                                6/2/20 8:00 PM                                                                          0                                                0



                                                        Began May 30th, Reviewed signatures &        Began May 30th, Reviewed signatures &    Began to open &sort ballot envelopes/ballots   Began to open &sort ballot envelopes/ballots
Delaware                                             65 entered iMo SURE                             entered Into SURE                        8:30 a.m. 6 2                                  8:30 a.m. 6/2                                                                           0 None

Elk                                                  006/0 20201:00 m{:00 m                          06/02/20201:00 m-6:00 m                   06/03/20209:OOam-2:00 m                       06/03 20209:OOam-2:00 m                                                                0                                                 0
Forert                                               0                                           0                                           0 06J02/2020 15:00                              06/02/2020 15:00                                                                       0                                                 0

                                                                                                                                                                                                                                                                                       1-port office del(vered ballot to wrong house,
                                                                                                                                                                                                                                                                                       Me person in that house voted this ballot and
                                                                                                                                                                                                                                                                                       sent it back to the Election Bureau, our soiidtor
                                                                                                                                                                                                                                                                                       had us re-issue a new ballot to the originial
                                                                                                                                                                                                                                                                                       voter and send a letter to the person who
                                                                                                                                                                                                                                                                                       voted the ballot requesting they complete an
Schu Iktll                                           1 June 2 20201:00 m                             June 2, 20201:00 m                       June 2 20201:00 m                              June 2 20201:00 m                                                                       0 a IicaHon for a ballot
Northumberland                                       46/2 S:OO a.m.                                  6/2 8:OO a.m.                            6/2 3:45 .m.                                   fi/2 3:45 .m.                                                                           8                                                 0



HuMin don                                            0 June 2 10:00 am                               June 210:00 am                           June 2 8:00 m                                  June 2 8:00 m                                                                           0                                                0




Berks                                               19 N/A                                           N/A                                      6/2/20 9:OOAM                                  6/2/20,9:OOAM                                  N/A                                          N/A



Indiana                                              llune 2, 20209:00 a.m.                          June2 20209:00 a.m.                      June 3, 20208:30 a.m.                          June 3, 20208:30 a.m.                                                                   2                                                0
Fulton                                               0 6/2/2020 @ a roximatel 1:00 PM                6/2/2020 @ a roximatel 1:00 PM           6/5/2020 @ 9:00 AM                             6/5/2020 @ 9:00 AM                                                                      0 none known; not aware of an
Per                                                  0 June 2 2020   - 9:00 AM                       June 2, 2020 - 9:00 AM                   June 2, 2020   - 10:00AM                       June 2 2020     - 10:00 AM                                                             11                                                0




Bucks                                               63 10:00 am June 2 2020                          10:00 am June 2 2020                     9:00 am June 3, 2020                           9:00 am, June 3, 2020                          0 Not Tracked                                                                             0

Bedford                                              0 6/2/20 7:30AM                                 6/2/20, 7:30AM                           6/2/20 7.30AM                                  6/2/20, 7:30AM                                                                          2                                                0




                                                                                                                                                Page 14 of 20
                                                                  Case 2:20-cv-00966-NR Document 415-17 Filed 08/28/20 Page 16 of 25



                                                  county began pre-canvassing absentee
                                                  and mail-in ballots, and the date antl time
                                                  when your county began canvassing
                                                  absentee and mail-in ballots. If your
                                                  county did not engage in pre-canvassing
                                                  during the primary election, please type
                                                  "N/A" in the pre-canvass fields.
                                                                                                                                                                                                                         Please provide the number of incidents
                                                                                                                                                                                                                         known to the county board of elections or
                                                                                                                                                                                                                         registration commission relating to each of
 Coun                                             The date and time our count be an re-                                                                                                                                  the followin cafe ones:


                                                                                                                                                                                                                                                                    An absentee ballot or mail-in ballot which
                                                                                                                                                                                                                         An absentee ballot ormail-in ballot which was voted by an individual other than the
           School buildings on preceeding November                                                                                                                                                                       was sent to the wrong individual or wrong individual who applied for the absentee
Res onse   election:                               Pre-canvass Absentee Date &Time:              Pre-canvass Mail-in Date &Time:         Canvass Absentee Date &Time:           Canvass Mail-in Date &Time:              address:                                   ballot or mail-in ballot:
Montour                                          0 6-1-2020 9:00 am                              6-1-2020 9:00 am                        6-3-2020 9:00 am                       6d-2020 9:00 am                                                                   0                                            0
Luzerne                                         3 June 2, lam                                    June 2 lam                              June 2 B m                             June 2 8 m                                                                               0                                                0
Mon ome                                        86 June 28:00am                                   June 28:00am                            June 28:00am                           lone 28:00am                                                                             0                                                0

Cameron                                         0 lOAM 6-2-2020                                  lOAM 6-2-2020                           9AM 6-5-2020                           9AM 6-5-2020                                                                             0                                                0



Cambria                                         5 6/2, Sam                                       6/2, Sam                                6/2 8:30am                             6/2 8:30am                                                                               0                                                0




                                                  Dauphin County did not engage in pre-
                                                  wnvassing absentee and mailtin ballots.
                                                  oDauphin County did not engage in pre-         Dauphin County did not engage in pre-   Dauphin WuMy began wnvass(ng ballots   Dauphin County began onvazsing ballots
Dau hin                                        24 wnvassin absentee ballotr.                     canvassin mailtin ballots.              Thursda June 4th at 9:00AM.            Thursda June 4th at 9:00AM.                                                              0                                                0



Columbia                                        0 What is to the wde. lam                        What is in the wde. lam                 What is In the mde. 8 m                What is in file code. 6 m                We have 19 of those h ical ballots.                                                              0




Sullivan                                       0 11:00 am 6/2/2020                               11:00 am 6/2/2020                       9:00 am 6/5/2020                       9:00 am 6/5/2020                                                                         0                                ~               0
Mifflin                                        1 June 2, 9'30 a.m,                               June 2, 9:30 a.m.                       N/A                                    N/A                                                                                      0                                                0

                                                                                                                                                                                                                                                                             One ballot was returned unsigned-wHe voted
                                                 We started canvassing the ballots around 9:00                                                                                                                                                                               husbands ballot whom Is in ahome-advised
Adams                                          1 am on Election Da                                                                                                                                                       None                                                wife the ballot would not be counted



Erie                                          15 06/03/2020 9:00 am                              06/03/2020 9:00 am                      06/05/2020 9:00 am                     06/05/2020 9:00 am                       no record                                           7. Ballot was voided' another issued
                                                                                                                                                                                                                         0 - If wrong address error would have been by
Centre                                         0 6/2, gam                                        6/2, gam                                6/2, gam                               6/2, gam                                 the a liwnt.                                                                                     0




                                                                                                                                          Page 15 of 24
                                                                    Case 2:20-cv-00966-NR Document 415-17 Filed 08/28/20 Page 17 of 25



                                                      county began pre-canvassing absentee
                                                      and mail-in ballots, and the date and time
                                                      when your county began canvassing
                                                      absentee and mail-in ballots. If your
                                                      county did not engage in pre-canvassing
                                                      during the primary election, please type
                                                      "N/A" in the pre-canvass fields.
                                                                                                                                                                                                                          Please provide the number of incitlents
                                                                                                                                                                                                                          known to the county board of elections or
                                                                                                                                                                                                                          regisUation commission relating to each of
Coun                                                  The date and time our count be an re-                                                                                                                               the followin cate ones:


                                                                                                                                                                                                                                                                              An absentee ballot or mail-in ballot which
                                                                                                                                                                                                                          An absentee ballot or mail-in ballot which          was voted by an Individual other than the
             School buildings on preceeding November                                                                                                                                                                      was sent to the wrong individual or wrong           individual who applied for the absentee
Res onse     election:                               Pre-canvass Absentee Date &Time:              Pre-canvass Mail-in Date &Time:          Canvass Absentee Date &Time:           Canvass Mail-in Date &Time:            address:                                            ballot or mail-in ballot:




Lebanon                                           0NA                                              N/a                                      06/03/20-9:OO a.m.                     06 03/20-9:OO a.m.                                                                     0                                                0


                                                                                                                                                                                                                          No information available, but we Aad 88
                                                                                                                                                                                                                          halloo returned undelivereble due to what
                                                                                                                                                                                                                          appeared to be voter data entry errors on the
Mercer                                            8 No re-canvass                                  9:00 am June. Finished b noon June 4     9:00 am June. Finished b noon June 4   9:00 am June. Finished b noon June 4   online a lications                                                                               0




Sn der                                            0 8:00 a.m. June 2 2020                          8:00 am. June 2, 2020                    9:00 .m. June 2 2020                   9:00 .m. June 2 2020                                                                   8                                                0

W ashin on                                        7 6/2/2020 at 7:00 am                            6/2/2020 at 7:00 am                      6/3/2020 at 9:00 am                    6 3/2020 at 9:00 am                                                                    0                                                0

Somerset                                          3                                            0                                          0 6/2/2020 at 9:00 am                    6/2/2020 at 9:00 am                                                                    0                                                0

Lancarter                                         7 8:00 a.m. on June 2                            8:00 a.m. on June 2                     9:00 a.m. on June 3                     9:00 a.m. on June 3                    No records of this exist                            No records of this exist
Lehi h                                            5 June2 20207:OOam                               June2 20207:OOam                        June3 202010:OOam                       1une3 202030:OOam                                                                      0                                                0




Greene                                           1 N/A We did not re-canvass                       N/A We did not re-canvass               06/03/2020 at 9:00 a.m.                 06/03/2020 at 9:00 a.m.                                                                0                                                0




                                                                                                                                             Page 16 of 24
                                                                    Case 2:20-cv-00966-NR Document 415-17 Filed 08/28/20 Page 18 of 25



                                                       county began pre-canvassing absentee
                                                       and mail-in ballots, and the date and time
                                                       when your county began canvassing
                                                       absentee and mail-in ballots. If your
                                                       county did not engage in pre-canvassing
                                                       during the primary election, please type
                                                       "N/A" in the precanvass fields.
                                                                                                                                                                                                   Please provide the number of incidents
                                                                                                                                                                                                   known to the county board of elections or
                                                                                                                                                                                                   regisVation commission relatlng to each of
Count :                                                The date and time our coun be an re-                                                                                                        the followin cafe ones:


                                                                                                                                                                                                                                             An absentee ballot ormail-In ballot which
                                                                                                                                                                                                   An absentee ballot ormail-in ballot which was voted by an Individual other than the
              School buildings on preceeding November                                                                                                                                              was sent to the wrong individual or wrong individual who applied for the absentee
Res onse      election:                               Pre-canvass Absentee Date &Time:              Pre-canvass Mail-in Date &Time:   Canvass Absentee Date &Time:   Canvass Mail-in Date &Time:   address:                                  ballot ormail-in ballot:



Monroe                                             2 No reunvass                                                                                                                                                                            0                                            0




Butler                                             0 07/02/20207am                                  07/02/20207am                     07/05 20209am                  07 OS 20209am                                                          0                                            0
Clinton                                            0 6/3 2020 9 am                                  6/3/2020 9 am                     6/5/2020 9 am                  6/5/2020 9 am                                                          0                                            0

Venan o                                            0 June 2 2020 @ 7:00 AM                          June 2 2020 @ 7:00 AM                                                                          This information is unavailable              This information Is unavailable
Pike                                               0 DidnY rennvass                                 Didn'[ recanvass                                                                                                                        0                                            0




Cumberland                                         8 N/A                                            N/A                               June3 20209am                  June 3, 20209am                                                        0                                            0




McKean                                             16/2/20209:OOam                                  6/2/20209:00 am                   6 5/20209:OOam                 6/5 20209:00 am                                                        0                                            0
Fa ette                                           12 June 2, 2020                                   June 2 2020                       June S, 2020                   June S, 2020                                                           0                                            0




Lackawanna                                        20   June2 2020 9:OOAM                            1une2 20209:OOAM                  June2 20205:30PM               lune2 20205:30PM                                                       1                                            1
Wa ne                                              O   June2 2020 B:OO a.m.                         June 2, 20208:00 a.m.             June2 20208:00 .m.             lune2 20208:00 .m.                                                     0                                            0
Beaver                                             4   n/a                                          n/a                               1une3 2020 9:OO a.m.           lune3 20209:00 a.m.                                                    0                                            0
Northam ton                                       29   June 2nd 7:00AM                              June 2nd 7:00AM                   June 5th 9:00AM                June 5th 9:00AM                                                        0                                            0




Franklin                                           0 6/2/20 at 6:30 am                              6/2/20 at 8:30 am                 6/3/20 at 9:00 am              6/3/20 at 9:00 am                                                      0                                            0
Clearteld                                          0 6 2/2020 10:00 AM                              6/2/202010:00 AM                  6/2/2020 8:00 PM               6/2/2020 8:00 PM                                                       0                                            0
Crawford                                           2 JUNE 2, 202010:OOAM                            JUNE 2, 2020 SO:OOAM              TUNE 2, 2020 8:30PM            JUNE 2, 2020830PM                                                      0                                            0



Jefferson                                         0 June 2, 2020 7:00 a.m.                          June 2, 2020 7:00 a.m.            June 2, 202011:00 a.m.         June 2 202011:00 a.m.                                                  0                                            0




                                                                                                                                       Page 17 of 24
                                                               Case 2:20-cv-00966-NR Document 415-17 Filed 08/28/20 Page 19 of 25



                                                  county began pre-canvassing absentee
                                                  and mail-in ballots, and the date and time
                                                  when your county began canvassing
                                                  absentee and mall-in ballots. If your
                                                  county did not engage in pre-canvassing
                                                  during the primary election, please type
                                                  "N!A" in the pre-canvass felds.
                                                                                                                                                                                                                           Please provide the number of incidents
                                                                                                                                                                                                                           known to the county board of elections or
                                                                                                                                                                                                                           registration commission relating to each of
Coun                                              The date and time our coun     be an re-                                                                                                                                 the followin cafe ones:


                                                                                                                                                                                                                                                                     An absentee ballot or mail-in ballot which
                                                                                                                                                                                                                           An absentee ballot ormail-in ballot which was voted by an individual other than the
           School buildings on preceeding November                                                                                                                                                                         was sent to the wrong individual or wrong individual who applied for the absentee
Res onse   election:                               Pre-canvass Absentee Date &Time:            Pre-canvass Mail-in Date &Time:   Canvass Absentee Date &Time:                 Canvass Mail-in Date &Time:                  address:                                  ballot or mail-in ballot:




                                                                                                                                                                              June 5 ~D 9:00 AM (th(s is when we did our
                                                                                                                                 June 5 @ 9:00 AM (this Is when we did our    adjudication &review of our provisional
Warren                                          1 June 2 @ 9:00 AM                             June 2 ~d 9:00 AM                 ad~udication &review of rovisional ballots   ballots                                                                                0                                            0



W omin                                         0 6/2/20                                        6(2/20                            6/2/20                                       6/2/20                                                                                0                                             0




parion                                         2 6/2/2020, 4:30 m                              6/2/2020, 4:30 m                  6/3/2020, 9:00 am                            6/3/2020, 9:00 am                                                                      0                                            0
Carbon                                         0 9 am June 3rd                                 9 am June 3rd                     9 am June 3rd                                9 am June 3rd                                                                          0                                            0
Forert                                         0 6/2/20, 3:00 PM                               6 20 3:00 PM                      6/ 20 3:00 PM                                6/2/20 3:00 PM                                                                         0                                            0

Union                                           2 June 2 2020 9 am                             June 2, 2020 9 am                 June 5, 2020 9 am                            June 5 2020 9 am                                                                       3                                            0


Potter                                         0 6/2/2020 10:00 am                             6/2/202010:00 am                                                                                                                                                      0                                            0
Armstron                                       0 9:00 AM 6/2/2020                              9:00 AM 6/2/2020                  9:00 AM 6/5/2020                             9:00 AM 6/5/2020                                                                       0                                            0




Tio a                                          0 June 2, 20201PM-SPM                           June 2, 20201PM-SPM               June 3, 2020 8:30Am-11:45AM                  June 3, 2020 8:30Am-11:45AM                                                            0                                            0
Bradford                                       0 n/a                                           n/a                               June 2 @ 1:00 .m.                            June 2 @ 1:00 .m.                                                                      0                                            0
Juniata                                        0 N/A                                           N/A                               Wednesda ,June 3, 2020 at 9:00 AM            Wednesda ,June 3, 2020 at 9:00 AM                                                      0                                            0
Blair                                          3 6/2/2020 at 9:OOam                            6/2/2020 at 9:OOam                6/3/2020 at 8:OOam                           6/3/2020 at B:OOam                                                                     0                                            0




L comin                                        1 June 2 at 7:00am                              June 2 at 7:00am                  June 2 at 8:00 m                             June 2 at 8:00 m                                                                      1                                             0




                                                                                                                                  Page 18 of 24
                                                                               Case 2:20-cv-00966-NR Document 415-17 Filed 08/28/20 Page 20 of 25




                                                                 Please provide, to the eMent consistent
                                                                 with Federal and State law, a review of
                                                                 any action taken by the county board of
                                                                 elections or registration commission in
                                                                 response to the aforementioned incidents,      Please provide a review of issues or
                                                                 including determinations made on the           incidents encountered with an electronic
                                                                 incident, legal actions filed, and referrals   voting system, including any technical
Coun                                                             to law enforcement.                            issues encountered in ollin laces.

               An absentee ballot ormail-in ballot which
               was returned to the county board of
               elections by a means other than the
               elector sending the absentee ballot or mail
Res onse       in ballot b mail or delive in erson:        O en-Ended Res onse                                  O en-Ended Res onse




                None, with dariflwtion. A drop box was
               located In Ne lobby of the York CauMy
               Administrative Center, the building In which
               Me Vo[ers and Eleftlonz Office is located. This
               secured box allowed people to deliver to
               person their ballot prior to election day. On
               June 2, a secured ballot box was located
               outside, but in front of the York County
               Administrative Center coMinuaily staffed and
               supervised by severe) County employees
               Inducting elected offidals and Sheriffs
               deputies and a secure box was also located at
               another County building wh(di was cominually
               staffed and supervised by County employees
               and SheriWs deputles. These twoloatlonz,
               both in County AdminirtraUve Vices allowed
               individuals to drive up and deliver in person
               their ballot As Indlvlduals are permitted to      None, although the Election Task Form
               delivertheir ballot fn person we believe that     adopted an internal operating procedure for
               no other means was used to return absentee        the retrieval of the balirn from the secure and
York           or mail in ballotr.                               monitored dro boz.                              None




                                                                                                                Issued of reports Trouble opening polls28
                                                                                                                Battery issues2 Boot error) Internal
                                                                                                                memory disconnect2 Tablet won't activate)
                                                                                                                USB slot issue2 Beeping printer) Zero tape
                                                                                                                printer issues Unknown mechaniol issuel2
                                                                                                                Screen frozen)) lam -voter inserted non-
               Before Election Day, during ongoing protests                                                     ballot into ballot slot2 Ballot jaml7 Ballot
               and while City Hall was doxd to the public,                                                      rejection (thermal paper issue~3 Printing
               two ballots were handed to a police ~cer                                                         reports with polls open) PPM
               outside of City Hall. That police officerthen                                                    Communication issue) Voter report: "No
               handed the ba~lotr to another police officer,                                                    selection" erroneously) Voter report: No 2nd
               who delivered them to our office at the County                                                   screen of randidatesl System Hmeoutl
               Board of Elections. These ballots were not                                                       Vote session tlmeoutl Screen calibreHon
Philadel hia   counted.                                       N/A                                               issue2 Hey dosin oils re uertedl
                                                              Ohjection by the Democratic Party for not
                                                              canvassing approximately 440 ballots that
               Single drop box insidecourthouse-              were not enclosed in secrecy envelopes.
Lawrence       a rozimatel 200.                               Ob"ec[ion w(thdrawn.                              None




                                                                                                                                                               Page 19 of 24
                                                                                Case 2:20-cv-00966-NR Document 415-17 Filed 08/28/20 Page 21 of 25




                                                                  Please provide, to the eMent consistent
                                                                  with Federal and State law, a review of
                                                                  any action taken by the county board of
                                                                  elections or reglsVation commission in
                                                                  response to the aforementioned incidents,       Please provide a review of issues or
                                                                  including determinations made on the            incidents encountered with an electronic
                                                                  incident, legal actions filed, and referrals    voting system, including any technical
Coun                                                              to law enforcement.                             issues encountered in ollin laces.

                 An absentee ballot ormail-in ballot which
                 was returned to the county board of
                 elections by a means other Wan the
                 elector sending the absentee ballot or mail
Res onse         in ballot b mail or delive in erson:        O en-Ended Res onse                                  O en-Ended Res onse

                 None, wiM clarification. A drop box was
                 provided outside of the Elections ice at the
                 County Administrative Center whidi allowed
                 people to deliver in person their ballot, as a None, akhough the EleRion Task Force
                 resuk, as they were permitted to deliver In    adopted an internal operatlng procedure for
                 person we believe that no other means waz      the retrieval of the ballots from the secure and
York             used to return absentee or mail in ballots.    monitored dro boz.                               None
                                                                                                                 Ballots jamming in bade of scanner. BMD
Westmoreland     none                                           none                                             would not load blank ballot.
Alle hen                                                   2500 None                                              None
                                                                                                                 Six ballot scanning machines at polling places
                                                                                                                 would notfunction and were replaced on
Chester                                                       0 NotA livable                                     election da .
Sus uehanna                                                   0 None                                             None
                                                                                                                 Some Touch Writers experienced battery
                                                                                                                 failures. Some Touch Wrkers had
                                                                                                                 connection/conftguntlon problem with
Delaware         No record of r nested data                     N/A                                                rioters.
                                                                                                                 There was nothing outside the normal wurse
Elk                                                           0                                                0 of Election Da Issues.
Forest                                                        0                                                0                                                0




Schu Ikill                                                    0                                               0                                                     0
Northumberland                                                0                                               0                                                     0
                                                                                                                  One (1) D5200 scanner would not boot up;
                                                                                                                  rover Flxed witfiln half an hour of issue being
HuMin don                                                     0 n/a                                               re orted
                                                                                                                  We had 35 issue w(th machines on Election
                                                                                                                  Day, some of the Express Votes would not
                                                                                                                  accept cards, nonresponsive same with wme
Becks            Not tracked.                                     N/A                                             of the D5200 tabulator.

                                                                Person veiled. thy were in Florida gave us the
Indiana                                                       OcorreQaddress and ballot was remailed             notechniwiissues.
Fulton           none known; not aware of an                    none                                             none
Per                                                           0                                                0                                                0

                                                                Ballots xnt to inwrrect address were result of
                                                                error by applicant or SURE system cutting off. If Scan time of ballots was an issue. lamming of
                                                                named a voter dldnY retelve their ballot the paper tapes. Ballot paper width with scanners.
                                                                mailing address was confirmed and ballot          Weight of machine for poll workers. Timeto
                                                                reserrc as needed. The number of Incidents was set up peripheral materials (cables, screens.
Bucks                                                         0 not tracked.                                      Priva concerns from voters.
                                                                All issues were presented to the board of
Bedford                                                       0 elections for action and a royal.                 N/A




                                                                                                                                                                        Page 20 of 24
                                                                   Case 2:20-cv-00966-NR Document 415-17 Filed 08/28/20 Page 22 of 25




                                                    Please provide, to the eMent consistent
                                                    with Federal and State law, a review of
                                                    any action taken by the county board of
                                                    elections or registration commission in
                                                    response to the aforementioned incidents,          Please provide a review of issues or
                                                    including determinations made on the               incidents encountered with an elecVonic
                                                    incident, legal actions filed, and referrals       voting system, including any technical
 Count :                                            to law enforcement.                                issues encountered in ollin laces.

           An absentee ballot or mail-in ballot which
           was returned to the county board of
           elections by a means other than the
           elector sending We absentee ballot or mail
Res onse   in ballot b mail or delive in erson:         O en-Ended Res onse                            O en-Ended Res onse
Montour                                               0 None                                           None
Luzerne                                               0 None                                           None
Mont ome   112b desi nateda ent                         None                                           None
           0 In person locked dropbox attached to                                                      One machine wouldnYboot up-replaced with
Wmeron     Courthouse                                   n/a                                            s are

                                                                                                       We had a great day at the polls. No issues
Cambria                                           0 N/A                                                otherthan rovisional and voter uestions.



                                                                                                  This part primary was the first time Dauphin
                                                                                                  County used a new mandated voting system.
                                                                                                  Overall, the voting system worked well and
                                                                                                  there were no major issues. A few minor iuues
                                                                                                  (nduded one sooner performing very slowly,
                                                                                                  one scanner had a battery issue and the
                                                                                                  pollworkers stopped using that scanner after
                                                                                                  the machine showed error me:uges, six
                                                                                                  inddents of Me receipt paper in the scanner
                                                                                                  jamming and not printing properly, one
                                                                                                  snnner had something loose inside and
                                                                                                  required a techniGan to fix the problem, and
                                                                                                  one zwnner had a battery die in Me middle of
                                                    No actions were necessary. The Dauph(n        a swn. In each and every one of these minor
                                                    County Board of Elections had na knowledge of incidents no voter was disenfranchised and the
Dau hin                                           0 an incidents that would have re aired action. under) in roblem was ufck~ to aired.

                                                                                                       2 polling place had to be walked thru the
Columbia   1Eme en                                  None                                                rxess of riMin a zero to e.

                                                                                                       Between pear Ballot and the wunty board,
                                                                                                       changes were madefrom Me November, 2019,
                                                    Thetwo ballots that were returned byaperson        electlon to tndude moving the ballot stub
                                                    other Man the elector, had an accompanying         location to the bottom of the ballot. This made
                                                    signed "certification of authorized                for hardly any rolls for technical Issues on the
                                                    representative" form as is allowed bylaw.          electronic wUng syrtem as paperjams were all
Sullivan                                          2 Therefore no action needed to betaken.             but eliminated.
Mifflin                                           0


                                                                                                       One machine would not read ballots, replaced
Adams      None                                    None                                                machine
                                                   Regarding the ballot that was voted by an           We experienced very minor issues with our
                                                   individual other than the voter, the neighbor       voting systems such as replacing tapes and
Erie       no record                               voted her ballot b mirtake.                         enterin codes.

Centre     Dro Box -2,042                                                                          0                                                 1




                                                                                                                                                          Page 21of 24
                                                                              Case 2:20-cv-00966-NR Document 415-17 Filed 08/28/20 Page 23 of 25




                                                                Please provide, to the eMent consistent
                                                                with Federal and State law, a review of
                                                                any action taken by the county board of
                                                                elections or registration commission in
                                                                response to the aforementloned incidents,      Please provide a review of issues or
                                                                including determinations made on the           incidents encountered with an elecVonic
                                                                incident, legal actions filed, and refertals   voting system, including any technical
Coun                                                            to law enforcement.                            issues encountered in ollin laces.

            An absentee ballot or mail-in ballot which
            was returned to the county board of
            elections by a means other than the
            elector sending the absentee ballot or mail
Res onse    in ballot b mail or delive in erson:        O en-Ended Res Dose                                    O en-Ended Res onse

                                                                                                               We had two sooners that had to be replaced,
                                                                                                               no major issues, the emergency bin procedures
                                                                                                               were followed and the ballots scanned once
Lebanon                                                     0 None for Lebanon Coun                            the new scanners were In lace.

            Nine. A fare home administrator Bedded to
            bring 9 ballots to our office on Election Day
            beause they had failed to mail Mem in t(me
            and he was notified that we mould not court                                                        Our voting zyrtem performed very well boM at
Mercer      them but still wanted to deliverthem.               No le al action taken                          the recinct and Burin central count

                                                                                                             One technical issue occurred at a polling place
                                                                                                             where the metal bar waz not properly in place
                                                                                                             (D5200). We immediately xM a Rep. from ES
                                                                                                             & S to the polling place and the machine was
                                                                                                             operoUng corcectly after a quids adjustment to
Sn der                                                      0                                              0 the bar on the DS 200.
                                                                                                             Any technical issues were found to be user
Washin on                                                   0                                              0 error.

Somerset                                                    0 N/A                                              Defective ower mrd ona rednctswnner.
            2 Emergenq absentees delivered by
Lancaster   authorized re resentative                           No Incidents and no review was taken           EleRronic votin s stems worked as desi ned.
Lehi h      none                                                N/A                                            N/A



                                                                                                               1.Greene County had to replace 2 scanners
                                                                                                               during the worse of the day due to Mem
                                                                                                               failing to complete a ballot scan. Initially it
                                                                                                               would fail at times and then they would fail
                                                                                                               completely. A rebootfixed the issue
                                                                                                               temporarily (and this happened on a 3rd
                                                                                                               scanner) but it would reroccur. 2.One
                                                                                                               Expreszvote lost calibration — wmpletely —and
                                                                                                               had to be rebooted and recalibrated. This was
                                                                                                               aRually betterthan a small calibretion issue as
                                                                                                               the machine could not be used at all till I[ was
                                                                                                               re-calibrated. 3.We had one paper jam occur
                                                                                                               when a voted cancelled the ballot.
                                                                                                               4.Expressvotes failed to hold the date and
                                                                                                               time set during the L&A Process. This
                                                                                                               happened to about a 3rd of our machines.
                                                                                                               S.AII other issues encountered were human
                                                                                                               errors. Several prednc[s didn't check that the
                                                                                                               outlets they used were live and Rovers ought
                                                                                                               that in all bui one instance. Pollworkers put
Greene                                                      0 N/A                                              seals in the moron lace, etc.




                                                                                                                                                                  Page 22 of 24
                                                                          Case 2:20-cv-00966-NR Document 415-17 Filed 08/28/20 Page 24 of 25




                                                            Please provide, to the extent consistent
                                                            with Federal and State law, a review of
                                                            any action taken by the county board of
                                                            elections or registration commission in
                                                            response to the aforementioned incidents,        Please provide a review of issues or
                                                            including determinations made on the             incidents encountered with an electronic
                                                            incident, legal actions filed, and referrals     votlng system, including any technical
Coun                                                        to law enforcement.                              issues encountered in ollin    laces.

                  An absentee ballot ormail-in ballot which
                  was returned to the county board of
                  elections by a means other than the
                  elector sending the absentee ballot or mail
Res onse          in ballot b mail or delive in erson:        O en-Ended Res onse                            O en-Ended Res onse



                                                                                                             Nono- some paper jams but very few. The
Monroe                                                  0                                                  0 machines worked teat.
                                                                                                             One precinct had a ballot scanner so down
              -                                                                                              during the day. Poll workers followed
                                                                                                             Emergency Ballot procedures and a new
                                                                                                             scanner was up within an hour. No issues with
Butler                                                  0 N/A                                                votin machines.
dinton                                                  0 NA                                                 NA
                                                                                                             Frenchaeek Township, snnner did not print
Venan o           This Information is unavailable         Thfs information fs unavailable                    wrrec[I .
Pike                                                    0 Nota liwble                                        Nota linable

                                                                                                             Some uur error and poll workers needing
                                                                                                             wme guidance from our machines techs az this
                                                                                                             was the first time voters and poll workers uxd
Cumberland                                              0 N/A                                                these machines.

                                                                                                             We had problems pNnting results tapes in 3
                                                                                                             dHferent locations at the end of the night At
McKean                                                  0                                                    leastlwas due to an issue withausb ort.
Fa ette                                                 0 N/A                                                N/A
                                                          The voter was sent a letter that the Post ~ce
                                                          delivered a ballot to their address in error and
                                                          Mey should no[have opened nor voted the            One voting mach(ne lost power to the machine
Lackawanna                                              1 ballot.                                            and was switched ou[ b the Coun 's rover.
Wa ne                                                   0 none                                               none
Beaver                                                  0 none                                               ballot "am
Northam ton                                             0 N/A                                                N/A

                                                          Ballots were returned by wmeone oMerthan
                                                          the voter or delivered to the polling place on     Replaced one voting machine before polls
Franklin                                                4 election des . No le al action necessa             o ened due to technical issues.
Clearfield                                              0 None                                               None
Crewford                                                0 NONE                                               NONE
                                                                                                             We had no issues with any of our voting
                                                                                                             equipment for the June 2, 2020 General
Jefferson                                               0 N/A                                                Prima EleRion




                                                                                                                                                              Page 23 of 24
                                                                  Case 2:20-cv-00966-NR Document 415-17 Filed 08/28/20 Page 25 of 25




                                                    Please provide, to the extent consistent
                                                    with Federal and State law, a review of
                                                    any action taken by the county board of
                                                    elections or regisUaUon commission in
                                                    response to the aforementioned incidents,        Please provide a review of issues or
                                                    including determinations made on the             incidents encountered with an electronic
                                                    incident, legal actions filed, and referrals     votlng system, including any technical
Coun                                                to law enforcement.                              issues encountered in ollin laces.

           An absentee ballot or mail-in ballot which
           was returned to the county board of
           elections by a means other than the
           elector sending the absentee ballot or mail
Res onse   in ballot b mail or delive in erson:        O en-Ended Res Dose                           O en-Ended Res onse


                                                  Any ballots Mat wme bark undeliverable, we
                                                  first double checked the address on the
                                                  application and Men contacted the voter tf a
                                                  phone number was provided. Any ballots that                               -
                                                  didnot have the voters dedarotion completed
                                                  were not wurRed. Also as far as the
                                                  zchools...we had two in the falI but the
                                                  headstart building (Warren South) needed the       We had no issues with voting machines at all
                                                  room for another dasz room.. We then moved         forthe 2020 General Primary. This was the
                                                  Warren South into the ume building as              2nd time we used them. There was a big
                                                  Warren Wert ~St Jce's `atholic school. This        learning curve in the fall, but all was well this
Warten                                           Odecision was made afterthefa112019 election.       srin.
                                                                                                     Some areas where ballot was sticking in
                                                                                                     scanner due to glue on top of baIIM, had vaen
                                                                                                     insert ba~lotfrom bottom and issues rtopped.
W omin                                           0 None                                              Afew a rams.
                                                                                                     Issues with pen used on ballots. Write-in lines
                                                                                                     not well-read by tabulators. All had to be
                                                                                                     resfanned at the office. Vendor
                                                                                                     represeMat7ves not helpful. Firs[time using
                                                                                                     new equipment. Had public demos and
clarion                                          0 None                                              trainin .
Carbon                                          50                                               0
Forert                                           0 None                                            None
                                                   No action necessary other than new ballots      Normal poll worker issues with set up of voting
Union                                            0 issued.                                         machines.
                                                                                                   one machine would not come on so the
                                                                                                   precinct used one machine and had no issues,
Potter                                           0                                               0 the are a ve small recinct
Armstron                                         0 N/A                                             N/A
                                                   We used ES&S DS200 sgnners and
                                                   EzpressVote machines. We had a very well
                                                   managed election day. Our biggest problem
                                                   was poll workers not entering the Pass Code       Pass codes were not entered mrreRly by our
Tio a                                            0 correctl .                                        Poll Workers.
Bradford                                         0
Juniata                                          0                                                   none
Blair                                            0 No action was taken                               none

                                                   1voter's ballot was mailed to an incomplete
                                                   address due to a problem with the fields
                                                   provided to voters to data enter their mailing
                                                   addresses in the online application for an
                                                   absentee or mail-in ballot. In a few
                                                   circumstances (setting 20 as an
                                                   approximation, a voter was incorcectly
                                                   permitted tohand-deliver the voted ballot of a 3 of the 81precinR scanners needed to be
                                                   nondisabled spouse (n addition to their own. cleaned and calibrated by Board of EleRions
L comin                                         20 This has been corrected internal)               ersonnel while the oils were o en.




                                                                                                                                                         Page 24 of 24
